Action.,to recover damages for personal injuries sustained by plaintiff, who, while walking on the sidewalk in front of the appealing defendant’s premises, was injured as the result of the raising of cellar doors covering the opening leading from the sidewalk to the cellar of the building. The action was tried before the court without a jury on an agreed statement of facts and resulted in a judgment for the plaintiff- Judg*746ment unanimously affirmed, with costs. No opinion. Present —■ Hagarty, Davis, Adel, Taylor and Close, JJ. [163 Misc. 304.]